Hart, J., (after stating the facts). According to the allegations of the complaint, the judgment in favor of the Cramer Cotton Company against E. B. Matkin in the circuit court was procured by fraud. In other words, it is the contention of Matkin that he had a meritorious defense to the action, and that the Cramer Cotton Company took judgment against him after promising him that no action would be taken in the case at that term of the court. N. A. Cramer, the principal stockholder and manager of the Cramer Cotton Company, denied that he made any agreement with Matkin not to take judgment against him at the term of the court during which the judgment in question in the circuit court was rendered, or at any other time. The chancellor found the issue in this respect in .favor of the defendant, Cramer Cotton Company, and it cannot be said that his finding on this point is against the weight of the evidence. ' Under a long course of decisions in this' State, a finding of fact made by a' chancellor will not be disturbed on appeal unless it is against the weight'of the evidence. Hence a court of equity cannot relieve the plaintiff in this case, though the judgment against him in the cir- ' cuit court was manifestly wrong. The alleged errors in the'ease against Matkin in the circuit court should have been settled in that court, or by appeal to this court. It must appear that the judgment complained of was not the result of any inattention or negligence on the part of Matkin, and he must show a clear case of diligence to entitle himself to an injunction. Clopton v. Carloss, 42 Ark. 560, and Hanna v. Morrow, 43 Ark. 107. It is the duty of a litigant to keep himself informed of the progress of his case, and a court of equity will not relieve him if the taking of the judgment appears to have been due to his own carelessness in not defending •the suit. Trumbull v. Harris, 114 Ark. 493. It follows that the decree must be affirmed.